United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Cincinnati, OH, Employer
)
___________________________________________ )
C.L., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-127
Issued: July 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2011 appellant, through his attorney, filed a timely appeal from an
August 26, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which affirmed the denial of a schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the schedule award determination.
ISSUE
The issue is whether appellant met his burden of proof to establish more than a 36 percent
impairment of the left arm, for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On or before February 25, 1991 appellant, then 41-year-old letter carrier, sustained an
occupational disease involving stiffness in the left shoulder, arm and hand due to the repetitive
duties of his position.2 OWCP accepted the claim for left shoulder impingement syndrome, left
full thickness rotator cuff tear and left wrist carpal tunnel syndrome. Appellant had surgery for a
left shoulder debridement on August 19, 1992 and left carpal tunnel decompression on
March 31, 1994. On April 11, 1996 OWCP granted him a schedule award for 36 percent
permanent impairment of the left arm. The award covered a period of 112.32 weeks for the
period January 22, 1996 to March 18, 1998. In 1999, OWCP accepted left lateral epicondylitis
and authorized a February 4, 2000 left lateral epicondylectomy.
On February 1, 2007 appellant underwent authorized left shoulder open rotator cuff
reconstruction and distal clavicle excision. On December 10, 2007 he returned to full-time
unrestricted duty. Appellant received compensation benefits.
On July 15, 2010 appellant filed a claim for an increased schedule award. He provided a
May 21, 2010 report from Dr. Martin Fritzhand, a Board-certified urologist, who noted
appellant’s history and utilized the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (6th ed. 2009) (hereinafter, A.M.A., Guides). Dr. Fritzhand noted
appellant’s range of motion of the cervical spine, left shoulder, left elbow and left wrist.
Appellant had tenderness on palpation of the left paracervical musculature and over the left
trapezius with arthroscopic portal scars and a longitudinal surgical scar over the left shoulder.
Dr. Fritzhand advised that there was a seven centimeter longitudinal surgical scar over the left
lateral epicondyle with tenderness on palpation. Furthermore, appellant had a longitudinal
surgical scar in the left interthenar region. Dr. Fritzhand advised that appellant had undergone
two procedures on the left shoulder, a left carpal tunnel release and a left lateral epicondylectomy
with continued musculoskeletal distress, ongoing pain and discomfort involving the cervical
spine and left upper extremity associated with his work activities. Appellant found it very
difficult to use his left arm whether at work or at home and that appellant could no longer
participate in sports and extracurricular activities. Dr. Fritzhand opined that appellant reached
maximum medical improvement, and he noted that the subjective symptoms were corroborated
by the objective findings. Dr. Fritzhand referred to Table 15-53 to assess the left shoulder
impairment. He found a class 1 full thickness rotator cuff tear with residuals loss of function,
which yielded a default value of five percent arm impairment. Dr. Fritzhand applied a grade
modifier of 2 for functional history and physical examination due to appellant’s pain and
decreased motion and a grade modifier of 2 for clinical studies due to a QuickDASH score of
72.5. He found that this moved the default value to E for a seven percent left arm impairment.
For the left elbow, Dr. Fritzhand referred to Table 15-44 and determined that appellant had a
2

Claim number xxxxxx621. On August 9, 2006 appellant filed an occupational disease claim for a right knee
condition that was later accepted for several right knee conditions in claim number xxxxxx409. OWCP
administratively combined claim numbers xxxxxx621 and xxxxxx409.
3

A.M.A., Guides 403.

4

Id. at 399.

2

class 1 impairment due to epicondylitis and surgical release. He referred to Table 15-75 and
applied a grade modifier of 1 for functional history due to pain and reduced motion.
Dr. Fritzhand referred to Table 15-86 and selected a grade modifier of 1 for physical examination
due to pain and Table 15-97 and selected a grade modifier of 1 for clinical examination findings.
He found that appellant had a default level of C or a five percent arm impairment. Dr. Fritzhand
referred to Table 15-238 to assess appellant’s left carpal tunnel syndrome. He applied a grade
modifier of 1 for clinical findings of conduction delays, a grade modifier of 2 for physical
findings of atrophy and weakness and a grade modifier of 2 for history and a QuickDASH score
of 72.5, which he found yielded six percent impairment. Dr. Fritzhand combined the five
percent impairment of the elbow, the seven percent of the left shoulder and the six percent for
carpal tunnel syndrome to find a total of 17 percent permanent left arm impairment.9 He noted
that appellant had congenital deformities of the right arm which magnified the significance of
appellant’s left arm impairment.
In a September 1, 2010 report, OWCP’s medical adviser concurred with Dr. Fritzhand’s
rating of 17 percent impairment for the left arm. He noted a few differences with his calculation
but the outcome was the same. The medical adviser agreed with Dr. Fritzhand’s use of Table 15510 to rate the full thickness rotator cuff tear, but advised that a grade modifier 3 applied for
functional history with a QuickDASH score of 72.5 according to Table 15-7,11 instead of grade
modifier 2 as noted by Dr. Fritzhand. He agreed with the physician’s other findings and
explained that the final impairment due to the shoulder remained the same, seven percent. For
the left elbow, the medical adviser concurred with Dr. Fritzhand but noted that clinical studies of
the left elbow were not available for his review. He deferred to Dr. Fritzhand’s assessment. The
medical adviser also noted that a grade modifier for functional history should not be applied
according to page 406 of the A.M.A., Guides. He explained that the “functional history grade
modifier should be applied only to the single, highest diagnosis-based impairment (DBI).”
However, the medical adviser concurred with Dr. Fritzhand and explained the net adjustment
was zero and the impairment was equal to five percent. Regarding carpal tunnel syndrome, he
explained that Dr. Fritzhand’s findings were appropriate although clinical studies of the left wrist
were not available for his review. The medical adviser deferred to the assessment of
Dr. Fritzhand and concurred that the impairment was six percent. He combined the impairment
values and opined that appellant had 17 percent left arm impairment.

5

Id. at 406.

6

Id. at 408.

7

Id. at 410.

8

Id. at 449.

9

Id. at 604.

10

Id. at 403.

11

Id. at 406.

3

On February 7, 2011 OWCP denied appellant’s claim for an additional schedule award.
It found that the medical evidence did not support an increase of the impairment already
compensated.
On February 11, 2011 appellant requested a hearing, which was held on June 1, 2011.
In an August 26, 2011 decision, an OWCP hearing representative affirmed the
February 7, 2011 decision.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing federal regulations,12 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.13 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.14
For decisions issued after May 1, 2009, the sixth edition will be used.15
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).16 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).17
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.18
ANALYSIS
Dr. Fritzhand and OWCP’s medical adviser agreed as to the extent of appellant’s
permanent impairment to the left arm. Appellant’s accepted conditions include left shoulder
12

20 C.F.R. § 10.404; 5 U.S.C. § 8107.

13

Id. at § 10.404(a).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

15

FECA Bulletin No. 09-03 (issued March 15, 2009).

16

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

17

A.M.A., Guides 521.

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

impingement syndrome, left full thickness rotator cuff tear, left wrist carpal tunnel syndrome and
left lateral epicondylitis.
On May 21, 2010 Dr. Fritzhand rated permanent impairment. The sixth edition of the
A.M.A., Guides provides that upper extremity impairments be classified by diagnosis which is
then adjusted by grade modifiers according to the formula noted above.19 For the left shoulder,
Dr. Fritzhand referred to Table 15-520 and found that appellant had a class 1 full thickness rotator
cuff tear, for a default impairment of five percent. He applied grade modifiers to the net
adjustment formula to arrive at seven percent left arm impairment due to his rotator cuff tear.
For the left elbow, Dr. Fritzhand found that appellant had impairment due to his class 1
epicondylitis with surgical release. After applying grade modifiers, he concluded that appellant
had a five percent impairment of the left elbow under Table 15-4 on page 399. Applying the
provisions of the sixth edition of the A.M.A., Guides to his findings, Dr. Fritzhand rated
appellant’s impairment due to carpal tunnel syndrome under Table 15-23. He applied grade
modifiers of 1 for clinical findings a grade modifier of 2 for physical examination findings and a
grade modifier of 2 for functional history. Dr. Fritzhand further adjusted the value up from the
default value based on appellant’s QuickDASH score of 72.5, to find six percent impairment for
his left carpal tunnel syndrome. He combined five percent impairment of the elbow, the seven
percent of the left shoulder and the six percent for carpal tunnel syndrome would result in 17
percent permanent left upper extremity impairment.
OWCP’s medical adviser concurred with Dr. Fritzhand. He was of the opinion that
appellant sustained no more that 17 percent impairment of the left arm. The Board notes that
while the medical adviser disagreed with Dr. Fritzhand regarding the grade modifier for
functional history in the rating for the rotator cuff tear, the maximum award for the shoulder was
seven percent, the same amount found by Dr. Fritzhand. The Board finds that the weight of the
medical evidence establishes that appellant has no more than 17 percent impairment of his left
arm. As he previously received an award for 36 percent impairment to the left upper extremity,
he has not established greater impairment.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has
more than 36 percent permanent impairment of his left upper extremity, for which he received a
schedule award.

19

Supra note 17.

20

A.M.A., Guides 403.

5

ORDER
IT IS HEREBY ORDERED THAT the August 26, 2011 decision of Office of Workers’
Compensation Programs be affirmed.
Issued: July 16, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

